PER CURIAM.
Petition for writ of prohibition asking that the District Court of Cache County, Utah, First Judicial District, attorneys for plaintiff, etc. be prohibited from pursuing any further proceedings in the case of Local Union 976, a labor organization v. Dairy Distributors, Inc., a corporation, Civil No. 9679, now pending in said court. An alternative writ was granted by this court. The pleadings and record have been examined, oral arguments heard and memo-randa of authorities duly considered.
This court unanimously orders and decrees that any further proceedings in said captioned case, No. 9679, in said District Court of Cache County, Utah, First Judicial District, shall be, and hereby are, prohibited, and that said action be dismissed with prejudice; and that the alternative writ, so far as it concerns the within order, be, and the same is, herewith made permanent. No costs awarded.